COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00122-CR


BOBBY RAY THOMPSON                                                     APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Bobby Ray Thompson attempts to appeal from his conviction for

aggravated assault with a deadly weapon. Thompson pleaded guilty pursuant to

a plea bargain, and in accordance with the plea bargain, the trial court sentenced

him to two years’ confinement. The trial court’s certification of his right to appeal

states that this case “is a plea-bargain case, and the defendant has NO right of



      1
       See Tex. R. App. P. 47.4.
appeal” and also states that “the defendant has waived the right to appeal.” See

Tex. R. App. P. 25.2(a)(2).

      On April 1, 2013, we notified Thompson that this appeal may be dismissed

based on the trial court’s certification unless he or any party desiring to continue

the appeal filed a response on or before April 11, 2013, showing grounds for

continuing the appeal. See Tex. R. App. P. 25.2(d), 43.2(f). Thompson filed a

response,2 but it does not state any grounds for continuing the appeal. We

therefore dismiss this appeal. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 1, 2013




      2
      We construe Thompson’s June 26, 2013 “Motion for Rehearing” as a
response to our April 1, 2013 letter.


                                         2